Matter of Frazier v Wassel (2015 NY Slip Op 08164)





Matter of Frazier v Wassel


2015 NY Slip Op 08164


Decided on November 12, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2015-04961	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Arthur Frazier, petitioner, 
vDeborah Wassel, etc., et al., respondents.


Arthur Frazier, Coxsackie, N.Y., petitioner pro se.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, Nancy F. Talcott, and Antara D. Kanth of counsel), for respondent Deborah Wassel.

Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, in effect, to compel the respondents to vacate the sentences imposed upon the petitioner's convictions under Queens County Indictment Nos. 2446/92, 2275/93, and 3424/93, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16). The petitioner failed to demonstrate a clear legal right to the relief sought.
LEVENTHAL, J.P., COHEN, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court